PER CURIAM
This is the companion case to Petersen v. Employment Dept. (A84589), 135 Or App 344, 898 P2d 210 (1995). With the exception that this case did not involve the provision of services before October 4, 1989, the material facts and issues presented in this case are identical to those in that case. We adopt and reiterate our analysis in Petersen pertaining to the period October 4, 1989 through December 31, 1992.
Assessment for services provided by Jones, David, and Smith reversed and remanded for reconsideration; otherwise affirmed.